EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Fred G. Pruner, Jr, Reg. # 40,779 and Mr. Alexander M. Bridge, Reg. # 75,434 on 05/26/2022.


Pursuant to MPEP 606.01, the title had been changed to read:
-- ITERATIVELY ASSIGNING PROCESSES TO COMPUTATIONAL RESOURCES BASED ON LOADING METRIC RANKING--

This listing of claims will replace all prior versions of claims:
1.	(Currently Amended)  A method comprising: 
determining processing loads in each of a plurality of processing dimensions;
analyzing source code associated with a plurality of processes to associate processing loads in each processing dimension of the plurality of processing dimensions with each process of the plurality of processes; 
associating a loading metric of a plurality of loading metrics with each process of the plurality of processes based on the processing loads in each processing dimension, wherein the plurality of loading metrics are initially ordered according to a loading metric ranking;
performing designations and assignments, iteratively, including, for each iteration of a plurality of iterations: 
	designating a plurality of undesignated computational resources from the plurality of computational resources for hosting a plurality of unassigned processes from the plurality of processes; 
	first assigning unassigned processes of the plurality of unassigned processes to designated computational resources of the plurality of designated computational resources based on a descending order of the loading metric ranking, wherein the first assigning comprises assigning a most highly ranked unassigned process of the unassigned processes to a first designated computational resource of the designated computational resources;
	subsequent to the first assigning, second assigning remaining unassigned processes of the unassigned processes to the designated computational resources based on an ascending order of the loading metric ranking and whilst there remains sufficient resource capacity in each processing dimension of the plurality of processing dimensions, wherein the assigning subsequent to the first assigning assigns a first lowest ranked unassigned process of the remaining unassigned processes to the first designated computational resource; and
		in response to the unassigned processes of the plurality of processes remaining to be assigned to the plurality of computational resources after the each iteration, updating and re-ordering the loading metric of the plurality of loading metrics associated with each unassigned processes for a subsequent iteration of the plurality of iterations; and 
	executing each process of the plurality of processes based on the designations and assignments.

2.-4. 	(Cancelled)  

5. 	(Previously Presented)  The method according to claim 1, wherein the plurality of processing dimensions characterize processing in terms of processing-types and processing-times. 

6. 	(Previously Presented)  The method according to claim 1, wherein the number of the plurality of undesignated computational resources comprises a minimum number of computational resources of the plurality of computational resources providing sufficient resource capacity in a processing dimension of the plurality of processing dimensions having a highest total processing load. 

7. 	(Currently Amended)  The method according to claim 1, wherein the loading metric indicates 

8. 	(Currently Amended)  The method according to claim 1, further comprising:
	determining, for each process of the plurality of processes, a 
	determining, for each process of the plurality of processes, the 

9.	(Previously Presented)  The method according to claim 1, further comprising allocating the plurality of processes to their assigned computational resources.




10. 	(Currently Amended)  A system capacities comprising: 
	a processor; and
	a memory storing instructions that when executed cause the processor to:
	assign a plurality of processes to a plurality of computational resources, wherein each computational resource of the plurality of computational resources provides resource capacities in a plurality of processing dimensions, and each process of the plurality of processes has an associated processing load in each processing dimension of the plurality of processing dimensions;
		analyze source code associated with the plurality of processes to associate a loading metric of a plurality of loading metrics with each process of the plurality of processes based on the plurality of processing loads in each processing dimension of the plurality of processing dimensions, wherein each loading metric of the plurality of loading metrics are initially ordered according to a loading metric ranking indicating a 
		perform designations and assignments iteratively, including, for each iteration of a plurality of iterations:
			designating a plurality of undesignated computational resource from the plurality of computational resources for hosting unassigned processes from the plurality of processes; 
			first assigning 
			subsequent to the first assignment, second assigning ; and
			in response to the unassigned processes of the plurality of processes remaining to be assigned to the plurality of computational resources after the each iteration, updating and re-ordering the loading metric of the plurality of loading metrics associated with each unassigned processes for a subsequent iteration of the plurality of iterations; and 
		execute each process of the plurality of processes based on the designations and assignments.

11-12. (Cancelled)  

13.	(Previously Presented)  The system of claim 10, wherein the plurality of computational resources comprises a plurality of processor cores of a multi-core processor. 

14. 	(Previously Presented)  The system according to claim 10, wherein the plurality of computational resources comprise a plurality of separate central processing units. 
15. 	(Currently Amended)  A non-transitory machine-readable storage medium that stores machine-executable instructions that, when executed by a machine, cause the machine to: 
	assign a plurality of processes to a plurality of computational resources, wherein each computational resource of the plurality of computational resources provides resource capacities in a plurality of processing dimensions, and each process of the plurality of processes has an associated processing load in each processing dimension of the plurality of processing dimensions;
	analyze source code associated with the plurality of processes to associate a loading metric of a plurality of loading metrics with each process of the plurality of processes based on the plurality of processing loads in each processing dimension of the plurality of processing dimensions, wherein each loading metric of the plurality of loading metrics are initially ordered according to a loading metric 
	perform designations and assignments iteratively, including, for each iteration of a plurality of iterations:
		designating a plurality of 
		first assigning 
		subsequent to the first assigning, second assigning ; and
		in response to the unassigned processes of the plurality of processes remaining to be assigned to the plurality of computational resources after the each iteration, updating and re-ordering the loading metric of the plurality of loading metrics associated with each unassigned processes for a subsequent iteration of the plurality of iterations; and 
	execute each process of the plurality of processes based on the designations and assignments.

16. 	(Currently Amended)  The non-transitory machine-readable storage medium according to claim 15, wherein the loading metric indicates processing loads in each processing dimension of the plurality of processing dimensions of the associated process. 

17. 	(Currently Amended)  The system according to claim 10, wherein the instructions when executed further cause the processor to:
	determine, for each process of the plurality of processes, a 
	determine, for each process of the plurality of processes, the 

18. 	(Previously Presented)  The non-transitory machine-readable storage medium according to claim 15, wherein the instructions, when executed by the machine, further cause the machine to allocate the plurality of processes to their assigned computational resources. 

19. 	(Currently Amended)  The non-transitory machine-readable storage medium according to claim 15, wherein the instructions, when executed by the machine, further cause the machine to:
	determine, for each process of the plurality of processes, a 

20. 	(Cancelled)  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195